                                                               JS-6




                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA


  XAVIER FORT                        CASE NO. 5:19-cv-01223-JVS (SK)
                     Petitioner,     JUDGMENT
              v.
  Neil McDowell, Warden,
                     Respondent.


     Pursuant to the Order Dismissing Petition, IT IS ADJUDGED that
the petition for writ of habeas corpus and this action are dismissed with
prejudice.




DATED: October 21, 2019
                                         HON. JAMES V. SELNA
                                         U.S. DISTRICT JUDGE
